Reasons for Allowance
1.	Independent claim 1 recites a flexible display cover substrate, comprising a transparent polyimide film; and a device protective layer formed by a hard coating layer and disposed on at least one side of the transparent polyimide film, and the hard coating layer is composed of three or more reactive functional group compounds, an initiator, an elastic oligomer, a nano inorganic modified particle, and a fluorescent pigment, wherein the elastic oligomer is an oligomer of carbamate(meth)acrylic acid, and is formed by reacting hydroxy(meth)acrylate and diisocyanate.
The prior art fails to disclose or render obvious the combination of a transparent polyimide film with a hard coating layer and disposed on at least one side of the transparent polyimide film and wherein the hard coating layer is composed of three or more reactive functional group compounds, an initiator, an elastic oligomer, a nano inorganic modified particle, and a fluorescent pigment, wherein the elastic oligomer is an oligomer of carbamate(meth)acrylic acid, and is formed by reacting hydroxy(meth)acrylate and diisocyanate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787